Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  KENNETH HAAVE, on behalf of himself
  and others similarly situated,

         Plaintiff,

         v.

  ALL AMERICAN SECURITY SERVICES, INC.,
  a Florida Corporation, and SERGIO SALAS, individually,

        Defendants.
  ___________________________________________________/

                                            COMPLAINT

         1.      Plaintiff, KENNETH HAAVE (hereinafter referred to as “HAAVE” and

  “Plaintiff”), is an individual residing in Miami-Dade County, Florida.

         2.      Defendants, ALL AMERICAN SECURITY SERVICES, INC., a Florida

  Corporation, and SERGIO SALAS, individually (hereinafter collectively referred to as

  “Defendants”), have at all times material to this Complaint owned and operated a security services

  business based in Miami-Dade County, within the jurisdiction of this Court, with Defendants’

  principal office located at 12491 SW 134 Court, Miami, Florida 33186.

         3.      At all times material to this Complaint, SERGIO SALAS has owned and managed

  ALL AMERICAN SECURITY SERVICES, INC., and Defendant SALAS has regularly exercised

  the authority to hire and fire employees including Plaintiff, determined the manner in which

  Plaintiff and other employees were compensated, determined how Plaintiff and other employees’

  hours worked were tracked or recorded, set the rates of pay of Plaintiff and other employees, and/or

  controlled the finances and day-to-day management operations of ALL AMERICAN SECURITY

                                                   1
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 2 of 10



  SERVICES, INC. By virtue of such control and authority, SERGIO SALAS has been an employer

  of Plaintiff and the other employees of ALL AMERICAN SECURITY SERVICES, INC. similarly

  situated to Plaintiff as defined by the FLSA, 29 U.S.C. §203(d).

           4.     Plaintiff brings this action on behalf of himself 1 and other current and former

  hourly, non-exempt employees of Defendants similarly situated to Plaintiff who have worked in

  Defendants’ security services business, however variously titled, for unpaid overtime wages,

  liquidated damages, and the costs and reasonable attorneys’ fees of this action under the provisions

  of the FLSA, 29 U.S.C. §216(b).

           5.     At all times material to this Complaint, HAAVE was an employee of Defendants,

  ALL AMERICAN SECURITY SERVICES, INC. and SERGIO SALAS, within the meaning of

  the FLSA, 29 U.S.C. §203(e)(1).

           6.     The facts and circumstances of the work HAAVE performed for Defendants, ALL

  AMERICAN SECURITY SERVICES, INC. and SERGIO SALAS, between approximately

  December 2019 and March 2020 reveal and confirm that Plaintiff was an employee of Defendants

  within the meaning of the Fair Labor Standards Act, including but not limited to because:

                   (a) Plaintiff worked on a permanent and continuous basis carrying out non-
           exempt duties in Defendants’ security services business each week;
                   (b) Plaintiff was wholly dependent on Defendants for earning his livelihood;
                   (c) Plaintiff had no opportunity for profit or loss dependent upon any
           managerial skill of Plaintiff;
                   (d) Defendants exercised direct and extensive control over the manner in
           which and times at which Plaintiff was required to perform work each day for
           Defendants;
                   (e) the duties Plaintiff carried out on a daily basis in Defendants’ security
           services business did not require specialized skills by Plaintiff; and
                   (f) Plaintiff’s duties for Defendants were an integral part of Defendants’
           security services business.




  1
      Attached hereto is a signed Consent to Join of KENNETH HAAVE.
                                                    2
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 3 of 10



         7.      At all times material to this Complaint, Defendants, ALL AMERICAN SECURITY

  SERVICES, INC. and SERGIO SALAS, were employers or a “joint employer” of HAAVE within

  the meaning of the FLSA, 29 U.S.C. §203(d).

         8.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 29 U.S.C. §1337

  and a substantial part of the events giving rise to this action occurred within the jurisdiction of the

  United States District Court for the Southern District of Florida, Miami Division.

         9.      At all times material to this Complaint including but not necessarily limited to

  during the years of 2017, 2018, 2019, and 2020, ALL AMERICAN SECURITY SERVICES, INC.

  had two (2) or more employees who have regularly sold, handled, or otherwise worked on goods

  and/or materials that had been moved in or produced for commerce. In this regard, KENNETH

  HAAVE alleges based upon information and belief, and subject to discovery, that at all times

  material to this Complaint including during the years 2017, 2018, 2019, and 2020, ALL

  AMERICAN SECURITY SERVICES, INC. employed two (2) or more employees who, inter alia,

  regularly: (a) handled and worked with tablets, computers, and telephones, all of which were or

  used goods and/or materials moved in or produced for commerce; (b) handled and worked with

  commercial office supplies—including but not limited to paper, pens, and UPS, FedEx, and United

  States Postal Service shipping materials—that were goods and/or materials moved in or produced

  for commerce; and (c) processed checks, electronic bank transfers, and/or credit card transactions

  through merchant services companies such as Visa, Mastercard, American Express, and Discover.

         10.     Based upon information and belief, the annual gross sales volume of ALL

  AMERICAN SECURITY SERVICES, INC. was in excess of $500,000.00 per annum at all times

  material to this Complaint, including but not necessarily limited to during the years of 2017, 2018,

  2019, and 2020.


                                                    3
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 4 of 10



           11.   At all times material to this Complaint, including but not necessarily limited to

  during the years of 2017, 2018, 2019, and 2020, ALL AMERICAN SECURITY SERVICES, INC.

  has constituted an enterprise engaged in interstate commerce or in the production of goods for

  commerce as defined by the FLSA, 29 U.S.C. §203(s).

           12.   In approximately December 2019, Defendants hired HAAVE as a non-exempt,

  hourly Account Manager based upon the regular rate of $13.00 per hour.

           13.   During the three (3) year statute of limitations period between approximately

  December 2019 and March 2020, HAAVE performed non-exempt work as an hourly Account

  Manager at two of the properties serviced by Defendants: (i) Las Ramblas, located at 9934 NW

  10th Street, Miami, Florida 33172; and (ii) Jungle Island, located at 1111 Parrot Jungle Trail,

  Miami, Florida 33132, with Plaintiff’s primary job duties consisting of the following non-exempt

  tasks:   (a) driving between the two properties and collecting timesheets and carrying out

  scheduling; (b) meeting on a daily basis with Defendants’ Site Supervisors, Property Managers,

  and Security Personnel at the two properties; and (c) checking that the Las Ramblas and Jungle

  Island properties were working at full capacity. 2

           14.   The additional persons who may become Plaintiffs in this action are Defendants’

  current and former non-exempt, hourly Account Managers, Site Supervisors, and other similarly

  situated employees in Defendants’ security services business, however variously titled, who have

  worked for Defendants in one or more weeks between June 2017 and the present without being

  paid time and one-half wages for all of their actual hours worked in excess of Forty (40) hours per




  2
    In addition, after Defendants terminated the Site Supervisor for Jungle Island on or around
  January 15, 2020, HAAVE was also assigned to work as Site Supervisor at Jungle Island until
  approximately March 20, 2020, in connection with which Defendants agreed to pay a $100.00
  weekly bonus to Plaintiff.
                                                   4
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 5 of 10



  week for Defendants.

         15.     During the three (3) year statute of limitations period between approximately late

  December 2019 and March 2020, HAAVE regularly worked as a non-exempt hourly employee for

  Defendants approximately six (6) to six (7) days per week with regular start times as early as

  approximately 6:00 a.m. and stop times that ranged between approximately 9:00 p.m. and

  midnight.

         16.     Likewise, the other employees of Defendants who are similarly situated to HAAVE

  have regularly worked as non-exempt, hourly Account Managers, Site Supervisors, and other

  similarly situated employees in Defendants’ security services business, however variously titled,

  in excess of Forty (40) hours in one or more work weeks for Defendants within the three (3) year

  statute of limitations period between June 2017 and the present.

         17.     However, Defendants have failed to pay time and one-half wages for the overtime

  hours worked by HAAVE and the other similarly situated non-exempt, hourly Account Managers,

  Site Supervisors, and other similarly situated employees in Defendants’ security services business,

  however variously titled, for all of their actual overtime hours worked during multiple work weeks

  within the three (3) year statute of limitations period between June 2017 and the present as a result

  of inter alia, Defendants paying straight-time wages for the overtime hours worked by HAAVE

  and the other similarly situated employees without time and one-half compensation as required by

  the Fair Labor Standards Act.

         18.     Subject to discovery, based upon HAAVE being owed an average of between

  approximately Thirty-Five (35) to Fifty-Five (55) overtime hours per week from Defendants at the

  half-time rate of $6.50 per hour [$13.00/2 = $6.50/hour] during a total of approximately Eleven

  (11) work weeks between approximately late December 2019 and March 2020, Plaintiff’s unpaid


                                                   5
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 6 of 10



  overtime wages total between approximately $2,502.50 and $3,932.50 [$6.50/hour x 35-55 OT

  hours/week x 11 weeks = $2,502.50-$3,932.50].

         19.       Based upon information and belief, while it is believed Defendants are in

  possession, custody, and/or control of records of some of the hours worked by HAAVE and the

  non-exempt, hourly Account Managers, Site Supervisors, and other similarly situated employees

  in Defendants’ security services business, however variously titled, between June 2017 and the

  present, Defendants have failed to maintain accurate records of the all of the actual start times,

  stop times, number of hours worked each day, and total hours actually worked each week by

  Plaintiff and other similarly situated employees during each week between June 2017 and the

  present as required by the FLSA, 29 C.F.R. §516.2(a)(7).

         20.       At all times material to this Complaint, Defendants had knowledge of the hours

  worked in excess of Forty (40) hours per week by HAAVE and other similarly situated non-

  exempt, hourly Account Managers, Site Supervisors, and other similarly situated employees in

  Defendants’ security services business, however variously titled, during each week between June

  2017 and the present but Defendants have willfully failed to compensate Plaintiff and the other

  similarly situated employees for all of their actual overtime hours worked for Defendants, instead

  accepting the benefits of the work performed by HAAVE and other employees without the

  overtime compensation required by the FLSA, 29 U.S.C. §207.

         21.       The complete records reflecting the compensation paid by Defendants to HAAVE

  and the other similarly situated non-exempt, hourly Account Managers, Site Supervisors, and other

  similarly situated employees in Defendants’ security services business, however variously titled,

  at any location between June 2017 and the present are in the possession, custody, and/or control

  of Defendants.


                                                  6
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 7 of 10



                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         22.     Plaintiff, KENNETH HAAVE, readopts and realleges the allegations contained in

  Paragraphs 1 through 21 above.

         23.     Plaintiff is entitled to be paid time and one-half of his applicable regular rates of

  pay for each hour he worked for Defendants as a non-exempt, hourly employee in excess of Forty

  (40) hours per work week during the three (3) year statute of limitations period between

  approximately late December 2019 and March 2020.

         24.     All similarly situated non-exempt, hourly Account Managers, Site Supervisors, and

  other similarly situated employees in Defendants’ security services business, however variously

  titled, of Defendants are also entitled to be paid time and one-half of their applicable regular rates

  of pay for each and every overtime hour they worked for Defendants at any location but were not

  properly compensated for working on Defendants’ behalf during any work weeks within the three

  (3) year statute of limitations period between June 2017 and the present.

         25.     Defendants knowingly and willfully failed to pay Plaintiff and other non-exempt,

  hourly Account Managers, Site Supervisors, and other similarly situated employees in Defendants’

  security services business, however variously titled, similarly situated to Plaintiff at time and one-

  half of their applicable regular rates of pay for all hours worked for Defendants in excess of Forty

  (40) per week between June 2017 and the present.

         26.     At all times material to this Complaint, Defendants had constructive and actual

  notice that Defendants’ compensation practices did not provide Plaintiff and other non-exempt, n-

  exempt, hourly Account Managers, Site Supervisors, and other similarly situated employees in

  Defendants’ security services business, however variously titled, with time and one-half wages for

  all of their actual overtime hours worked between June 2017 and the present based upon, inter

                                                    7
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 8 of 10



  alia, Defendants knowingly failing to pay time and one-half wages for all of the actual hours

  worked in excess of Forty (40) hours per week by Plaintiff and other similarly situated employees.

         27.     By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff and those similarly situated to him) have suffered damages plus

  incurring costs and reasonable attorneys’ fees.

         28.     Based upon information and belief, at all times material to this Complaint,

  Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

  of the actual hours worked by Plaintiff other non-exempt, hourly Account Managers, Site

  Supervisors, and other similarly situated employees in Defendants’ security services business,

  however variously titled, as a result of which Plaintiff and those similarly situated to him are

  entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

         29.     Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         31.     Plaintiff demands a jury trial.

         WHEREFORE, Plaintiff, KENNETH HAAVE, and any current or former employees

  similarly situated to him who join this action as Opt-In Plaintiffs, demand judgment against

  Defendants, jointly and severally, ALL AMERICAN SECURITY SERVICES, INC. and SERGIO

  SALAS, for the payment of all unpaid overtime compensation, liquidated damages, reasonable

  attorneys’ fees and costs of suit, and for all proper relief including prejudgment interest.



                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.


                                                    8
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 9 of 10



  Dated: June 16, 2020               Respectfully submitted,


                               By:   KEITH M. STERN
                                     Keith M. Stern, Esquire
                                     Florida Bar No. 321000
                                     E-mail: employlaw@keithstern.com
                                     LAW OFFICE OF KEITH M. STERN, P.A.
                                     80 S.W. 8th Street, Suite 2000
                                     Miami, Florida 33130
                                     Telephone: (305) 901-1379
                                     Fax: (561) 288-9031
                                     Attorneys for Plaintiff




                                        9
Case 1:20-cv-22477-FAM Document 1 Entered on FLSD Docket 06/16/2020 Page 10 of 10
